DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Allowable Subject Matter
Claims 3-9, 11-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US2009/0276783) (hereinafter Johnson) in view of Schieman et al. (US2017/0118610) (hereinafter Schieman).
.
As per claim 1, Johnson teaches: 

A method for resource allocation, comprising: 
determining, by an application, a performance improvement strategy for a scenario (Johnson, claim 12—a determining step and an app exist in order to send a user request to adjust allocation and a scenario exists in order to create a user request); and
 sending, by the application, a scenario data packet to a program code of the terminal device (Johnson, claim 12—a sending step exists in order to receive at the program code and a scenario data packet exist in order to send a user request), wherein the scenario data packet comprises the performance improvement strategy (Johnson, claim 12), wherein the performance improvement strategy is used for the program code to adjust allocation of system resources for the application (Johnson, claim 12).

Johnson does not expressly teach: 
determining, by the application of a terminal device, a running scenario; 
wherein the application is the photography application, wherein the scenario is the running scenario;
wherein the program code is an operating system;

However, Schieman discloses:
determining, by the application of a terminal device, a running scenario (Schieman, [0024]—under BRI, any application relating to a camera can be seen as a photography application and a preview mode can be seen as a running scenario); 
wherein the application is the photography application (Schieman, [0024]), wherein the scenario is the running scenario (Schieman, [0024]);
wherein the program code is an operating system (Schieman, [0024]);

Both Johnson and Schieman pertain to the art of resource allocation. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Schieman’s determining step, photography application, OS, and running scenario because photography application is a popular 

As per claim 2, Johnson/Schieman teaches: 

The method of claim 1 (See rejection on claim 1), wherein the running scenario comprises at least one of a shooting preview scenario (Schieman, [0024]), a shooting scenario, a continuous shooting scenario, or a filter scenario.

As per claim 10, see rejection on claim 1. 

As per claim 18, see rejection on claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE SUN/Primary Examiner, Art Unit 2196